                 Case 5:21-cr-00004-BLF Document 16 Filed 02/18/21 Page 1 of 3




 1   STEVEN G. KALAR
     Federal Public Defender
 2   Northern District of California
 3   DEJAN M. GANTAR
     Assistant Federal Public Defender
 4   55 South Market Street, Suite 820
     San Jose, CA 95113
 5   Telephone: (408) 291-7753
 6   dejan_gantar@fd.org

 7   Counsel for Defendant
     AMANDA RILEY
 8
 9
                                  UNITED STATES DISTRICT COURT
10
                                 NORTHERN DISTRICT OF CALIFORNIA
11
12                                       SAN JOSE DIVISION

13
     UNITED STATES OF AMERICA,                  Case No. 21-CR-4 BLF
14
                    Plaintiff,
15                                              STIPULATION TO CONTINUE STATUS
            v.                                  CONFERENCE; [PROPOSED] ORDER
16
     AMANDA RILEY,                              Before the Honorable Beth L. Freeman
17                                              United States District Judge
                    Defendant.
18
19
20
21
22
23
24
25
26
27
28
               Case 5:21-cr-00004-BLF Document 16 Filed 02/18/21 Page 2 of 3




 1                                             STIPULATION
 2          Defendant Amanda Riley, represented by AFPD Dejan M. Gantar, and the Government,
 3   represented by AUSA Scott Simeon, respectfully request that the status conference currently
 4   scheduled for February 23, 2021 at 9:00 a.m. be continued for further status or possible change-
 5   of-plea until March 23, 2021 at 9:00 a.m.
 6
            The reason for the requested continuance is that undersigned defense counsel recently
 7
     substituted into the case, and requires additional time to learn the case, review and assess
 8
     discovery (which includes over 15 gigabytes of material), confer with the Government
 9
     regarding potential resolution, and confer with his client regarding the same.
10
            The parties further stipulate and agree that the time between February 23, 2021 and
11
     March 23, 2021 should be excluded from the period of time within which the defendant’s trial
12
     must commence pursuant to the Speedy Trial Act in order to allow counsel sufficient time to
13
     effectively prepare, taking into account the exercise of due diligence. Furthermore, the parties
14
     stipulate that the ends of justice served by granting the request outweigh the best interests of the
15
16   public and the defendant in a speedy trial.

17          IT IS SO STIPULATED.

18
19                                                          STEVEN G. KALAR
                                                            Federal Public Defender
20                                                          Northern District of California
21
22   DATED: February 18, 2021                               /s/ Dejan M. Gantar
                                                            DEJAN M. GANTAR
23                                                          Assistant Federal Public Defender
24
                                                            /s/ Scott Simeon
25                                                          Scott Simeon
                                                            Assistant United States Attorney
26
27
     *The filing attorney certifies that he has received written authorization to file this Stipulation
28   and [Proposed] Order on behalf of the non-filing attorney.

                                                       1
               Case 5:21-cr-00004-BLF Document 16 Filed 02/18/21 Page 3 of 3




 1                                         [PROPOSED] ORDER
 2          Pursuant to the parties’ stipulation, and for good cause shown, the Court HEREBY
 3   ORDERS that the status conference scheduled for February 23, 2021 at 9:00 a.m. be continued
 4   for further status or possible change-of-plea until March 23, 2021 at 9:00 a.m. For good cause
 5   shown, the Court further finds that failing to exclude the time between February 23 until March
 6
     23 would deny counsel the reasonable time necessary for effective preparation, taking into
 7
     account the exercise of due diligence, and that the ends of justice served by excluding that time
 8
     from computation under the Speedy Trial Act outweigh the best interests of the public and the
 9
     defendant in a speedy trial.
10
            Therefore, IT IS HEREBY FURTHER ORDERED that the time between February 23,
11
     2021 and March 23, 2021 shall be excluded from computation under the Speedy Trial Act. 18
12
     U.S.C. § 3161(h)(7)(A) and (B)(iv).
13
            IT IS SO ORDERED.
14
15
     DATED:                                       ____________________________________
16
                                                  THE HONORABLE BETH L. FREEMAN
17                                                UNITED STATES DISTRICT JUDGE

18
19
20
21
22
23
24
25
26
27
28


                                                     2
